Citation Nr: 9933188	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  95-02 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from February 1943 to February 
1946.   

This matter was last before the Board of Veterans' Appeals 
(Board) in April 1998, on appeal from a December 1994 rating 
decision of the Oakland, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  Upon its last review, the 
Board remanded the appellant's claim to the RO to afford the 
appellant a Board video conference hearing.  The appellant 
testified before the undersigned at a July 1998 video 
conference hearing.  


FINDINGS OF FACT

1. The appellant's claim for a left eye disorder was denied 
in November 1974 and not appealed.

2. Since the November 1974 denial of the claim of service 
connection for a left eye disorder, evidence has been 
obtained which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3. Competent medical evidence has not been obtained 
reflecting any relationship between any current left eye 
disorder and any incident occurring during the appellant's 
military service.    


CONCLUSIONS OF LAW

1. The evidence received since the November 1974 denial of 
service connection for a left eye disorder is new and 
material. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).

2. The appellant's claim of service connection for a left eye 
disorder, last denied in a November 1974 rating decision, 
is reopened. 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (1999).

3. The appellant's claim of service connection for a left eye 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen a claim of entitlement to 
service connection for a left eye disorder, which was last 
denied in a November 1974 RO rating decision and was not 
appealed.  

Relevant law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a) (1999).


Finality/new and material evidence

Because the appellant's claim of entitlement to service 
connection had been previously denied, it can only be 
reopened by the presentation of "new and material 
evidence."   38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(1999); see Stanton v. Brown, 5 Vet. App. 563, 566-567 
(1993).  By "new and material evidence" is meant that which 
was not previously submitted to agency decisionmakers which 
bears directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
The law provides that the submission of new and material 
evidence is a jurisdictional prerequisite to the Board's 
review of a previously denied and final claim.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

Additional law and regulations will be discussed where 
appropriate below.

Factual background

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  With this requirement 
of law, and in light of the appellant's contentions, a brief 
factual review of evidence of record as found in the 
appellant's claims folder would be helpful to an 
understanding of the Board's decision.


The "old" evidence

In March 1946, the appellant's service records were received 
by VA.  There was no reference to eye problems or eye 
treatment contained therein.  Among the records received is 
report of physical examination conducted in February 1946, 
prior to the appellant's discharge from active duty.  It 
reflects that the appellant had no "eye abnormalities," and 
that his bilateral uncorrected vision was "20/20."  In the 
space afforded for him to do so, the appellant did not list 
any "significant diseases, wounds, [or] injuries" that may 
have occurred in military service.  The examination report is 
signed by a service department physician.

There was no pertinent medical evidence of record for several 
decades after the appellant left military service.

The appellant initially sought service connection for the 
residuals of an "eye injury" by application received in 
October 1973.  In September 1974, the appellant claimed that 
he was "blind" in his left eye, and that he had peripheral 
nerve damage to his right hand.  In response to the RO's 
request for information regarding the facts and circumstances 
of the incurrence of his disabilities, the appellant 
forwarded an October 1974 report authored by C.W.K., M.D., 
reflecting that the appellant had sustained an electric shock 
in an employment accident several months earlier.  There were 
no references to the appellant's left eye condition in Dr. 
K.'s report.  

The 1974 RO rating decision

By rating decision dated in November 1974, service connection 
for a left eye condition was denied.  In its decision, the 
RO  noted that the appellant's claimed disability was not 
shown by evidence of record.  The appellant did not file a 
notice of disagreement with regard to the denial of service 
connection.  

The additional evidence

In June 1975, in connection with the appellant's claim of 
entitlement to non-service-connected pension benefits, 
medical records were received relative to the appellant's 
claimed left eye disorder.  In a February 1975 treatment 
record by a  county health care services agency, the 
appellant was diagnosed to have glaucoma.  It was noted that 
the appellant had experienced "no infections or trauma" 
with regard to his eye complaints.  In a portion of the 
report detailing the appellant's history, it was noted that 
the appellant reported that he had "eye injuries" that had 
resulted "from tear gas."  

In an April 1975 medical treatment record, it was noted that 
he appellant then had pending a workman's compensation claim 
based upon an electric shock injury occurring the year 
previously.  At that time, he reported that since that 
injury, his right arm was "paralyzed" and that he was 
"blind" in his left eye.  In a contemporaneously dated 
statement authored by P.E.T., M.D., the physician reported 
that the appellant had bilateral optic atrophy, probably from 
glaucoma. 

The appellant sought to reopen his claim by application 
received in May 1994.  He asserted that he had "eye 
problems" that "started in basic training" and which were 
"treated at various times during active service."  

During the course of development of his attempt to reopen his 
claim of entitlement to service connection for an eye 
disability, VA medical records were received reflecting care 
for various disorders.  In a May 1994 record, it was noted 
that the appellant's subjective report included a history of 
"tear gas trauma" occurring 50 years earlier, resulting in 
loss of left eye vision.  The appellant was then diagnosed to 
have macular degeneration of the left eye and low tension 
glaucoma.  A June 1994 VA medical record reiterates this 
report and findings.  Besides the notation of its historical 
occurrence, there is no reference in these reports to any 
incident of the appellant's military service.  

A July 1994 report authored by M.L.W., M.D., was received.  
It reflects that the appellant then reported that he had been 
blind in his left eye for 15 years.  Dr. W. diagnosed the 
appellant to have optic atrophy and suspected glaucoma.  Dr. 
W. did not relate the appellant's vision disorder to any 
incident of his military service.  

In July 1994, A.E.K., O.D., forwarded copies of examination 
reports he conducted of the appellant's vision from May 1993 
to May 1994.  Dr. K. stated that the appellant had "optic 
atrophy of the left eye, which is presumed to be the result 
of a World War II injury to his left eye."  He added that 
review of the appellant's medical records indicated "long 
standing poor vision of the left eye" since October 1963, 
but that there were no records available to him prior to that 
time.  Dr. K. stated that he "believe[ed] it may indeed be 
possible that [the appellant's] loss of vision in his left 
eye may be connected to his military service," but that he 
had no records from that time frame to substantiate the 
claim.  

Because the National Personnel Records Center (NPRC) reported 
that had the appellant's service medical records been stored 
there in 1973 they would have been in a section damaged by 
fire, the RO caused a search to be undertaken of the records 
of the Army Surgeon General's Office (SGO).  In August 1994, 
the SGO reported that the appellant had been treated in 
September 1944 for an unknown complaint; in June 1945 for 
torticollis; and in December 1945 for tonsillitis.  

At a March 1995 personal hearing before a hearing officer at 
the RO, the appellant testified in substance that he did not 
have any visual problems in "boot camp advanced training."  
However, he subsequently stated that he sustained "trauma" 
to his left eye during basic training and that he was 
prohibited from seeking medical attention.  He explained that 
the "trauma" he sustained occurred while he was undergoing 
"gas mask" training.  He stated that part of the exercise 
was that he was ordered to remove and replace his mask while 
exposed to tear gas.  The appellant stated that as he donned 
his mask for the second time, the left eye section of his gas 
mask "leaked."  He stated that he wanted to then report to 
the hospital for medical attention, but that he was 
prohibited from doing so by his commanding officer who 
threatened him with disciplinary action if he did not return 
to duty.  

As to the report of the SGO that he was treated in September 
1944 for a complaint of unknown symptom, the appellant 
affirmed that at he had been on active duty for approximately 
two years at that time.  The appellant stated that his eye 
problem "started showing up good" after he completed "tear 
gas training," and that he was again prohibited from seeking 
medical attention.  He added that the "one time" he went to 
"sick call," he was given castor oil.  He reiterated that 
after he was sent to his permanent base in Oklahoma, he was 
again prohibited from seeking medical attention.  The 
appellant stated that at the time he was discharged, he 
complained to examining physicians that he was having trouble 
with his eye.

The appellant stated that after his discharge from active 
service in 1946, he did not seek medical treatment until 1951 
when he consulted a VA medical facility in Memphis, 
Tennessee.  

As noted in the Introduction, in July 1998, the appellant 
testified before the undersigned Board member at a 
videoconference hearing.  The appellant reiterated that 
although he desired to seek medical attention after having 
left eye pain immediately after being exposed to tear gas, he 
was prohibited from doing so.  He stated that he immediately 
began having trouble with the left eye, and that he was 
presently using eye drops.  The appellant then stated that he 
did consult military medical personnel for treatment of his 
eye disorder while on active duty, but that records of such 
treatment were destroyed in the 1973 fire at the NPRC.   

Following an October 1998 remand of the claim by the Board, 
in March 1999 the VA Medical Center (VAMC) in Memphis, 
Tennessee reported that it had searched its records and had 
located no information relative to the appellant dated from 
January 1951 to December 1953.  The VAMC forwarded records 
dated in May to June 1996 pertaining to the appellant.  There 
is no information in these records relative to the etiology 
of the appellant's left eye disorder. 



Analysis

Finality/ new and material evidence

i.  Relevant law and regulation

As has been previously stated, absent the submission of "new 
and material evidence," the appellant's claim may not be 
reopened.  Stanton, 5 Vet. App. at 566-567.  "New and 
material evidence" is that which was not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened, and the 
Board will determine, based on all the evidence of record in 
support of the claim, and presuming credibility thereof, 
whether the claim is well-grounded pursuant to 38 U.S.C.A. § 
5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that the 
VA's duty to assist under 38 U.S.C.A. § 5107 has been 
fulfilled.  The Court noted in Elkins and Winters that the 
ruling in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
Federal Circuit Court "effectively decoupled" the 
determinations of new and material evidence and well-
groundedness.  Thus, if the Board determines that 
additionally submitted evidence is "new and material," it 
must reopen the claim and perform the second and third steps 
in the three-step analysis, evaluating claim for well-
groundedness in view of all the evidence, both new and old, 
and, if appropriate, evaluating the claim on the merits.  See 
Elkins and Winters, supra.

In Hodge, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that decisions as to whether 
evidence can be considered as new and material must be based 
on a factual determination as to whether the evidence is new 
(not merely cumulative or redundant) and material (relevant 
and probative with respect to an issue) and so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Decisionmakers must apply the 
regulatory provisions of 38 C.F.R. § 3.156(a) to all attempts 
to reopen a claim.  Generally, decisionmakers must determine 
if the new evidence bears directly on the reasons for the 
prior denial of the issue and is so significant that it must 
be considered.  

In determining the issue of whether the additional evidence 
submitted is new and material, the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).  This presumption of credibility is 
accorded solely for the purpose of determining whether the 
case should be reopened.  

ii.  Discussion

The evidence of record in November 1974 may be summarized as 
indicating that:

1.  When discharged from active military 
service in February 1946, the appellant's 
vision was noted to be "20/20" bilaterally;

2.  When discharged from active military 
service in February 1946, the appellant was 
noted to have no "eye abnormalities" upon 
clinical examination;

3.  When discharged from active military 
service in February 1946, the appellant was 
recorded to have had no complaints of diseases, 
wounds, or injuries having been sustained 
during his military tenure;

4.  In October 1973, the appellant claimed that 
he had an "eye injury" at some point in 1943.

Having reviewed the evidence of record obtained since the 
November 1974 denial of the appellant's claim of entitlement 
to service connection for a left eye disability, the Board 
finds that the appellant has submitted new and material 
evidence sufficient to warrant the reopening of his claim.  

As an initial matter, the Board observes that all evidence 
post-dating the November 1974 denial of the claim is "new," 
because it was not previously of record.  However, the Board 
observes that to the extent the "new" evidence reflects 
general treatment for a continuing vision disorder, it is not 
material because evidence pertaining to the appellant's 
current eye condition is not generally relevant to the issue 
of service connection.  See, e.g., Morton v. Principi, 3 Vet. 
App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 
(1992).  That is, most of the recent evidence, although 
documenting a current eye condition, does not implicate the 
appellant's military service, or any incident thereof, as a 
cause.

The only exception to this is the July 1994 report of Dr. 
A.E.K.  Dr. K. noted that the appellant had "optic atrophy 
of the left eye, which is presumed to be the result of a 
World War II injury to his left eye."  He added that review 
of the appellant's medical records indicated "long standing 
poor vision of the left eye" since October 1963, but that 
there were no records available to him prior to that time.  
Dr. K. stated that he "believe[ed] it may indeed be possible 
that [the appellant's] loss of vision in his left eye may be 
connected to his military service," but that he had no 
records from that time frame to substantiate the claim.

Because Dr. K.'s opinion is the only evidence from a 
competent medical professional with information relative to 
whether the appellant sustained any vision disorder as a 
result of military service, the Board finds that it is 
material.  Read in isolation from all other evidence, it 
"bears directly and substantially on the specific matter 
under consideration, which is neither cumulative nor 
redundant and which is, by itself or in combination with 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim" as is set 
forth in the provisions of 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim is 
reopened, and the Board will now proceed to evaluate the 
claim for its well-groundedness, in view of all the evidence, 
both new and old.  See Elkins and Winters, supra.

Well-groundedness of the claim

i.  Relevant law and regulation

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined to be "one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible" in 
order meet the burden established in the statute.  Kandik v. 
Brown, 9 Vet. App. 434, 439 (1996); see Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
see Watai v. Brown, 9 Vet. App. 441, 443 (1996).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden. Caluza at  504 (1995); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The truthfulness of 
evidence is presumed in determining whether a claim is well 
grounded.  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King 
v. Brown, 5 Vet. App. 19, 21 (1993).

The burden to submit evidence sufficient to render a claim 
well grounded is the claimant's, and the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  It has 
been observed that in Epps, the Federal Circuit Court of 
Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that VA has a duty to 
assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

ii.  Discussion

As noted above, in order for a claim of entitlement to be 
well grounded, there must be (1) evidence of current 
disability; (2) evidence of disease or injury incurred during 
service; and (3) medical evidence of a nexus between the in-
service disease or injury and the current disability.

As to the first element, it is clear that the appellant has a 
current left eye disability, variously diagnosed as macular 
degeneration, optic atrophy and/or glaucoma.  

The Board has presumed the credibility of the appellant's 
account as to the claimed in-service event that he asserts 
precipitated his left eye problems.  Specifically, the Board 
presumes that during the course of his initial basic 
training, the appellant underwent "gas mask" training and 
at some point was directed to remove and replace his mask.  
At this point, the appellant experienced some burning in his 
left eye, and he thereafter may have sought medical treatment 
while in military service.
Thus, the second Caluza element has arguably been satisfied.

With respect to the third Caluza element, medical nexus 
evidence, the appellant has stated on numerous occasions that 
he believes that his current eye disability is related to 
exposure to tear gas during training early in his service.  
However, the record does not show that the appellant 
possesses the requisite knowledge, skill, experience, 
training, or education to qualify as a medical expert in 
order for such statements to be considered competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992).  Lay persons are not considered competent to offer 
medical opinions regarding causation or diagnosis, and 
therefore that evidence does not establish that the 
appellant's claim is well grounded.  See Grottveit v. 
Derwinski, 5 Vet. App 91, 93 (1993). 

With the exception of the July 1994 report of Dr. K., no 
physician has opined that there exists a linkage between the 
appellant's disorder and any incident of his military 
service.  Thus, the Board has carefully studied the opinion 
of Dr. K. in order to determine whether it is sufficient to 
render the appellant's claim well grounded.

In ascertaining whether a claim is well grounded, a proffered 
medical opinion should be viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997).    
Examination of the exact language used by the medical care 
provider is not, in and of itself, necessarily determinative 
in this regard.  Id.  Instead, inquiry must be made into the 
nature of the expressed opinion, the clinical data used to 
formulate the opinion, its rationale, or any other factors 
that would give it substance.  Bloom v. West, 12 Vet. App. 
185 (1999).  The source of the physician's opinion, the 
extent of the physician's expertise, and the physician's 
report of the development of the claimed disorder and the 
rationale for the expressed opinion may also be addressed in 
determining the well groundedness of a claim.  Id.

In Bloom, the Court found a widow's claim for dependency and 
indemnity compensation not well grounded where the veteran, a 
former prisoner of war, died from pneumonia as a consequent 
of renal failure.  At the time of the veteran's death, 
service connection was in effect for post-traumatic stress 
disorder.  Among other evidence, the widow submitted a 
statement from the veteran's treating physician who opined 
that the veteran's "time as a prisoner of war could have 
precipitated the initial development of his lung condition."  
In finding that the physician's statement was speculative and 
insufficient to well-ground the claim, the Court noted that 
the physician provided no clinical support or other rationale 
for his opinion and there was nothing otherwise in the record 
that would "give it substance."  In the Court's words, 
because the physician's opinion "sits by itself, unsupported 
and 
unexplained, . . . his opinion is purely speculative."  
Bloom, 12 Vet. App. at 187.

Initially examining only the language of the physician's 
opinion with regard to the possibility of a nexus, the Board 
observes that Dr. K. stated that "it may indeed be possible 
that [the appellant's] loss of vision in his left eye may be 
connected to his military service."   The United States 
Court of Appeals for Veterans Claims (Court)  has been held 
that the use of the qualifying term "may" also may be 
construed to mean "may not."  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); see also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993).  Applying the Court's construction to Dr. 
K.'s predicate and conclusion, the Board construes the 
physician's remark that the predicate linkage "may indeed be 
possible" as also implying that it may not be possible.  
Tirpak, supra.  Moreover, to the extent that Dr. K. expresses 
any opinion as to the possibility of such a nexus, he does 
not state that such a connection is possible, but only that 
it "may indeed be" so, and he does not state that such a 
connection is possible in medical fact or probability.    

In accordance with the Court's ruling in Bloom, supra, the 
Board has carefully examined the nature of Dr. K.'s opinion, 
the clinical data used to formulate his  opinion, his 
rationale, and any other factors that would give it 
substance.  Having done so, the Board finds that the 
physician's opinion is insufficient to well ground the claim.  

First, Dr. K. "presumed" that the appellant's left eye 
disorder was the result of some unspecified "World War II 
injury to his left eye."  The basis for that presumption is 
not apparent from the remainder of Dr. K.'s opinion.  
However, it is clear that Dr. K. examined medical records 
that indicated the appellant to have "poor vision" 
beginning in 1963, fully 17 years after the appellant was 
discharged from active service.  When these aspects of Dr. 
K.'s opinion are examined in light of his statement report 
that he had no records available prior to 1963, it is clear 
that the source of Dr. K.'s operative facts as to events of 
the appellant's military service and up to 1963 is therefore 
the appellant alone.  

Dr. K.'s presumption that the appellant's left eye disorder 
was the result of some unspecified "World War II injury" 
was clearly based upon appellant's subjective history.  The 
Court has held in this regard that a physician's opinion is 
only as valid as its factual basis.  See e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); (medical opinion based 
solely or in large measure on a veteran's reported medical 
history will not be probative to disposition of claim if the 
objective evidence does not corroborate the reported medical 
history); see also Leshore v. Brown, 8 Vet. App. 406, 409 
(1995); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Board concludes that Dr. K.'s report is based on the 
appellant's reported history; it is otherwise without 
rationale or other data that would give the report substance; 
and does not therefore render the claim well grounded.  The 
Board particularly notes the vague reference in the report to 
an unspecified "World War II injury" and to the fact that 
Dr. K. did not explain either the lengthy gap between the 
unspecified injury and the onset of the appellant's eye 
problems or the relationship between the unspecified injury 
and the optic atrophy of the left eye "presumed" to have 
been a result thereof.  See Leshore and Bloom, supra.    

In short, the appellant's reopened claim of entitlement to 
service connection for a left eye vision disorder is not well 
grounded because the appellant has not proffered competent 
medical evidence to establish a nexus between any incident of 
military service and his current left eye disability.  

Additional matters

The Board has carefully considered the appellant's contention 
that medical records were destroyed in the 1973 NPRC fire.  
However, as is noted above, the appellant's service records 
were received by VA in March 1946.  There is no indication 
that additional records existed, much less that such were 
destroyed in the 1973 fire. Nonetheless, the RO did cause a 
search to be made of SGO records.  The SGO records obtained 
do not serve to render the claim plausible, or cause to 
further inquiry.  Absent some indication that the appellant 
was then treated for an optic disorder, or that whatever 
treatment was afforded is linked to his present disability, 
the claim is not well grounded and the appellant is not 
entitled to any assistance in its development.  Morton, 
supra.

The Board has examined the record with a view towards 
determining whether the appellant has notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-
465 (1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).

When the Board addresses in its decision a question that has 
not been addressed by the RO it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). The Board notes that in its 
December 1994 rating decision, the RO denied service 
connection for a vision disability and adjudicated the 
appellant's claim on a denovo basis, without regard to the 
"new and material evidence" issue.  The January 1995 
Statement of the Case did not outline the laws and 
regulations relative to the reopening of claims.  However, in 
its October 1998 remand, the Board specifically referenced 
the provisions of 38 C.F.R. § 3.156(a) and the ruling of the 
Federal Circuit in Hodge, supra.  The Board also notes that 
in its remand, it specified that the issue on appeal was 
whether the appellant had submitted new and material evidence 
to reopen a left eye disability claim.  In July 1998, the 
appellant clarified that he did not seek service connection 
for a right eye disability.  Previously, the RO had been 
operating on the premise that the appellant sought service 
connection for a bilateral vision problem.  

The Board finds that its October 1998 remand and the 
subsequent development of the claim adequately served to 
apprise the appellant of the critical issues in this matter.  
The appellant has reported that he has no further evidence to 
submit.  Given these matters of record, the Board concludes 
that the appellant has been accorded ample opportunity to 
fully present his claim, and any error by the RO in the 
adjudication of the claim on a broader basis that that 
applied by the Board could not be prejudicial.


ORDER

A well-grounded claim not having been submitted, service 
connection for a left eye disability is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  At the time, the RO was located in San Francisco, California.  The RO has since relocated to Oakland, 
California.

